DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2021 has been considered by the examiner. The information disclosure statement fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this case, claim 23 recites a fertilizer consisting of less than or equal to 3% w/w/ of water. However, claim 17 (from which claim 23 depends) requires 0.5 to 3% w/w/ of water.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements. For the purposes of examination, the limitation in claim 17 is interpreted as “less than or equal to 3% w/w/ of water, optionally between 0.5 to 3% w/w of water).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-18 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ling et al. CN 106,281,254 ((referenced hereinafter as “LING”).
Regarding claims 17-18 and 23, LING discloses a fertilizer(e.g. composition comprising salts capable of use as a fertilizer) consisting of 47% w/w calcium nitrate and 53% w/w potassium nitrate, which lies within the claimed range [claim 1]. The 20 – 200 solid, homogenous mesh particles obtained by melt granulation via cooling a homogenous liquid melt [claim 2]. The composition comprises little to no water (e.g. evaporated in a heated furnace) [claim 2]. However, one of skill in the art would recognize calcium nitrate may absorb moisture from the atmosphere.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wommack et al (US 5,743,934) (1998) (referenced hereinafter as “WOMMACK”) in view of Argo (“Understanding Plant Nutrition: Fertilizers and Micronutrients”, 2008, accessed from www.greenhousegrower.com) (referenced hereinafter as “ARGO”) as evidenced by Desai et al. (Indian Drugs, 2013) (referenced hereinafter as “DESAI”).

Regarding claim 17, WOMMACK discloses a fertilizer 
(see WOMMACK at [col. 3 lines 36-40] disclosing an agglomerate material useful as a soil conditioner that provides nutrients to the soil, thus essentially reading on fertilizer) 
comprising 43 to 47% w/w calcium nitrate 
(see WOMMACK disclosing 45-50 wt% of a calcium source [col. 5 lines 35-36], thus reading on an overlapping range of the claim limitation and establishing a prima facie case of obviousness (MPEP 2144.05);
 	although WOMMACK does not explicitly detail the calcium source to be calcium nitrate, WOMMACK does teach the water-disintegrable agglomerate contains appreciable amounts of multiple plant nutrient sources [col. 5 lines 3-12] with water-soluble binders [col. 3 lines 36-38] [col. 4 lines 35-37] and ARGO teaches mixed fertilizers containing calcium are high in nitrate form because calcium nitrate is the only water-soluble source of calcium [pg. 3, para 4]; WOMMACK and ARGO are analogous inventions in the field of fertilizers; 
therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a calcium nitrate like that described in ARGO in the mixed fertilizer nutrient composition of WOMMACK as the calcium source in the amount of 45-50 wt%; one of ordinary skill in the art would have been would have been motivated to choose from a finite number of well-known methods for formulating water-soluble mixed fertilizer compositions, including using calcium nitrate as a source of plant nutrient (ARGO [pg. 3, para 4][pg. 2, last para]),
46 to 54% w/w potassium nitrate 

although WOMMACK does not explicitly detail the potassium source to be potassium nitrate, ARGO teaches potassium nitrate is typically the only water-soluble source of potassium when formulating blended fertilizers [pg. 2, last para];
therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a potassium nitrate like that described in ARGO in the mixed fertilizer nutrient composition of WOMMACK as the potassium source in the amount of 45-55 wt%; one of ordinary skill in the art would have been would have been motivated to choose from a finite number of well-known methods for formulating water-soluble mixed fertilizer compositions, including using potassium nitrate as a source of plant nutrient (ARGO [pg. 3, para 4][pg. 2, last para]),
0.5 to 3% w/w of water 
(see WOMMACK at [col. 8 lines 53-56] teaching an overlapping range of the end points of the claim limitation that is 3-16 wt% water, preferably 4-8% and further disclosing drying the agglomerate material [col. 8 lines 29-30]; therefore WOMMACK establishes a prima facie case of obviousness (MPEP 2144.05)),
wherein the fertilizer is in the form of solid homogeneous particles
(see WOMMACK at [col. 3 lines 40-43] defining the agglomerate composition to be pellets with a controlled distribution of particle sizes [col. lines 50-54] and compositional uniformity [col. 8 lines 64-65], thus reading on homogenous solid particles).
wherein the fertilizer is obtained by melt granulation

 
Regarding claim 18, WOMMACK modified by ARGO discloses the fertilizer according to claim 17. The phrase “wherein the particles were made by cooling liquid drops of a homogenous fertilizer melt” is a product-by-process that does not add structure patentable weight to the solid fertilizer as already taught by modified WOMMACK (see MPEP 2113). The structure implied by this step is to a homogenous particle. (see WOMMACK at [col. 3 lines 40-43] defining the agglomerate composition to be pellets with a controlled distribution of particle sizes [col. lines 50-54] and compositional uniformity [col. 8 lines 64-65], thus reading on homogenous particles).

Regarding claims 19-22, WOMMACK modified by ARGO discloses the fertilizer according to claim 17, comprising about 45% w/w calcium nitrate and 49-53% (claim 19), 49-51% (claim 20), about 53% (claim 21), about 49% (claim 22) w/w potassium nitrate
(as discussed in the rejection of claim 17, WOMMACK teaches a combination of 45-50 wt% calcium source and 45-55 wt% potassium source [col. 5 lines 33-36], that are each nitrates as 

Regarding claim 23, WOMMACK modified by ARGO discloses the fertilizer according to claim 17, wherein the combination of WOMMACK and ARGO reads on the overlapping ranges of the claim limitation consisting of 43-47% w/w calcium nitrate and 46-54% w/w potassium nitrate 
(see WOMMACK at [col. 5 lines 33-36] and ARGO at [pg. 3, para 4][pg. 2, last para]) 
and less than or equal to 3% w/w of water
(see WOMMACK at [col. 8 lines 53-56] teaching an overlapping range of the end points of the claim limitation that is 3-16 wt% water, preferably 4-8% and further disclosing drying the agglomerate material [col. 8 lines 29-30]; therefore WOMMACK establishes a prima facie case of obviousness (MPEP 2144.05)).

Regarding claims 24 and 26, WOMMACK modified by ARGO discloses the fertilizer according to claim 17, wherein the particles are granules (claim 24) and comprise a coating (claim 26) 
(see WOMMACK disclosing the agglomerate is pelletized [col. 2 lines 42-43] and coated with a binder [col. 6 lines 56-58]).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Wommack et al (US 5,743,934) (1998) (referenced hereinafter as “WOMMACK”) in view of Argo (“Understanding Plant Nutrition: Fertilizers and Micronutrients”, 2008, accessed from www.greenhousegrower.com) (referenced hereinafter as “ARGO”) as evidenced by Desai et al. (Indian Drugs, 2013) (referenced hereinafter as “DESAI”) and further in view of EcoGem (“Pellets, Prills, or Crushed: The Differences Explained”, 2014, accessed from www.eco-gem.com) (referenced hereinafter as “ECO”).

Regarding claim 25, WOMMACK modified by ARGO discloses the fertilizer according to claim 17 wherein the fertilizer particles are pelletized. 
Neither WOMMACK nor ARGO discloses the fertilizer particles are prills. However, ECO teaches fertilizer prills are similar to pellets but more uniformly distributed, results in less dust formation and more resistant to breakdown [pg. 1, para 5]. ECO and WOMMACK are analogous inventions in the field of solid fertilizer particles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pelletized agglomerates of WOMMACK to be prills like that described in ECO. One of ordinary skill in the art would have been motivated to do so to obtain superior product properties (ECO [pg. 1, para 5]).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Wommack et al (US 5,743,934) (1998) (referenced hereinafter as “WOMMACK”) in view of Ernst et al (US 1,916,617) (1933) (referenced hereinafter as “ERNST”), Argo (“Understanding Plant Nutrition: Fertilizers and Micronutrients”, 2008, accessed from www.greenhousegrower.com) (referenced hereinafter as “ARGO”) and Isaksen et al (US 2006/0013755 A1) (referenced hereinafter as “ISAK”).

Regarding claim 27, WOMMACK discloses an agglomerate material useful as a soil conditioner that provides nutrients to the soil, thus essentially reading on fertilizer. 
WOMMACK does not explicitly teach the agglomerate as a melt. However, ERNST teaches a mixed fertilizer and discloses the benefits of maintaining the fertilizer in a hot liquid form, which reads on melt, 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the agglomerated pellets of WOMMACK to be in a hot liquid form (i.e. melt) to achieve stable storage and efficient product distribution (ERNST, [col. 2 lines 10-15]).
WOMAMCK further teaches the composition comprising 43-47% w/w calcium nitrate and 46-54% w/w potassium nitrate 
(as disclosed above in the rejections of claims 17 and 23, WOMMACK modified by ARGO reads on the overlapping ranges of the claim limitation consisting of 43-47% w/w calcium nitrate and 46-54% w/w potassium nitrate (see WOMMACK at [col. 5 lines 33-36] and ARGO at [pg. 3, para 4][pg. 2, last para])) 
2-5% w/w ammonium nitrate 
(neither WOMMACK, ARGO nor ERNST disclose 2-5% ammonium nitrate; however ISAKSEN teaches prilled or granulated melts comprising calcium nitrate must have small amounts of ammonium nitrate to prevent undercooling [0002]; ISAKSAEN exemplifies 4 wt% ammonium nitrate [0016]; ISAKSEN and modified WOMMACK are analogous inventions in the field of fertilizers; 
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fertilizer melt of modified WOMMACK to comprise about 4wt% ammonium nitrate to prevent undesirable reactions such as undercooling while processing a calcium nitrate based melt (ISAKSEN [0002]) and
less than 3% w/w water
(WOMMACK modified by ERNST discloses an anhydrous melt wherein ERNST further details that the melt undergoes evaporation where water is completely expelled [col. 2 lines 83-90] and the .

Claims 28-30 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Wommack et al (US 5,743,934) (1998) (referenced hereinafter as “WOMMACK”) in view of Ernst et al (US 1,916,617) (1933) (referenced hereinafter as “ERNST”), Argo (“Understanding Plant Nutrition: Fertilizers and Micronutrients”, 2008, accessed from www.greenhousegrower.com) (referenced hereinafter as “ARGO”) and Walters (“Prilling”, 2011, accessed from www.thermopedia.com) (referenced hereinafter as WALTERS).

Regarding claims 28 and 30, WOMMACK modified by ARGO discloses a method for producing solid fertilizer particles comprising 43-47% w/w calcium nitrate and 46-54% w/w potassium nitrate (step a) and less than 3% w/w water (step b) and coating of the solid particles (step c)
(as disclosed above in the rejections of claims 17 and 23, WOMMACK modified by ARGO reads on the overlapping ranges of the claim limitation consisting of 43-47% w/w calcium nitrate and 46-54% w/w potassium nitrate in solid form as agglomerates (see WOMMACK at [col. 5 lines 33-36] and ARGO at [pg. 3, para 4][pg. 2, last para]); 
WOMMACK and ARGO further modified by ERNST discloses an anhydrous melt wherein ERNST details that the melt undergoes evaporation where water is completely expelled [col. 2 lines 83-90] and the mixed fertilizer produced according to the invention is stable to storage and ready for distribution [col. 1 lines41-44]);
and WOMMACK teaches using the fertilizer nutrients as binders to coat the agglomerate particles [col. 5 lines 18-21] [col 6. lines 56-57]).

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pelletizing process of modified WOMMACK to be a prilling process involving cooling liquid drops as disclosed by WALTERS rather than the agglomerates of WOMMACK. One of ordinary skill in the art would have been motivated to do so because not only is prilling a more widely used form for producing nitrate fertilizers but the result is uniform particles and little further post-processing (WALTERS [para 1 line 1, para 3 lines 4-5] ).

Regarding claim 29, 32 and 33, WOMMACK modified by ARGO, ERNST and WALTERS discloses a method according to claim 28, wherein the temperature of the fertilizer melt is in the range of 153 to 225°C (claim 29), 200 to 225°C (claims 32-33) 
(see WALTERS further disclosing temperatures of 130-220°C [para 3 line 4]).
Additionally WOMMACK modified by ARGO read on 45% w/w calcium nitrate (claim 32) and 49% and 53% w/w potassium nitrate (claims 32 and 33) 
(see rejection of claims 21 and 22 above).

Allowable Subject Matter
Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
The prior art references do not teach or render obvious all the cumulative limitations of claim 31 with particular attention to the concentration of coating material. Specifically, WOMMACK discloses the amount of binder, which is used to coat the particles, is at least about 1% relative to the preagglomerate [col. 6 lines 37-39 and lines 56-61]. WOMMACK does not disclose the amount of binder relative to the weight of the final agglomerate. 
Although one of ordinary skill in the art to expect an amount less than the at least 1% when compared to the final agglomerate product, WOMMACK only motivates increasing the binder concentration up to 25% to yield particles with higher mechanical strength [col. 6 lines 39-46]. WOMMACK does not seem to suggest a reason to reduce the amount of binder to less than 1% and the other references of ARGO, ERNST and WALTERS do not mention a coating material.  Therefore, the examiner finds the prior art does not read on applicant’s coating composition.

Response to Arguments
Applicant's arguments filed 08/20/2021 and 09/27/2021 have been fully considered but they are not persuasive. 

	Applicant argues (Pg. 5) the Wommack reference does not disclose a product obtained by melt granulation and that melt granulation implies a structure that is distinct from the teachings of Wommack. While Wommack, modified by Argo does not explicitly teach wherein the fertilizer is obtained by melt granulation, however, this represents a product-by-process limitation that does not add structure patentable weight to the solid fertilizer as already taught by modified Wommack (see 

Applicant highlights (Pg. 5) the failed crush test of agglomerates within the claimed ranges, which is used to determine mechanical strength [Wommack et al, Col 10 lines 40-43], and suggests homogenous solid was not achieved. However, it is noted that the feature upon which applicant relies (i.e., mechanical strength) is not recited in the rejected claim. Therefore, the calcium and potassium agglomerates disclosed Example 1 of Wommack et al are in the form of agglomerates, formed in a pelletizer [Col 12, lines 20-25], before being subjected to crush strength measurements [Table 2] and are therefore considered to read on “solid homogeneous particles” regardless of the results of this testing procedure.

Applicant argues (Pg. 7) the particles obtained by Wommack are an agglomerate which are small particles gathered to larger particles and the reference does not disclose homogenous solid particles in the same meaning as the present claims, formed by melt granulation. This argument is not persuasive. The Desai et al. reference describes melt granulation as “a size enlargement process in which the addition of a binder that melts or softens at relatively low temperatures is used to achieve agglomeration of solid particles” [Abstract]. The terms of granulation and agglomeration are used interchangeably in the Desai 

In response to applicant’s remarks (Pg. 9) that the secondary teachings of Ernst and Isaksen does not reasonably lead to homogeneous particles the Examiner disagrees. Ilsaksen is relied upon to make obvious adding ammonium nitrate, within claimed range, specifically for preventing undercooling [0002] while Ernst is relied upon to make obvious the aqueous solution of Wommack et al to be in melt form for efficient distribution [Col 2 lines 10-15]. Further, the “test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art” (see MPEP 2145 (III)). Wommack, Ernst and Isaksen are analogous inventions as disclosed in the rejection above and there is motivation to combine the teachings to produce a fertilizer melt under desirable reaction conditions in order to make a stable fertilizer product. Therefore, it is reasonable for one of ordinary skill in the art to combine the teachings of the references which also result in a product that reads on the claimed invention. 

Regarding the claimed solid homogenous particles, Wommack et al teaches the production of preagglomerate mixture that is agglomerated using conventional means [Col 3 lines 36-43; Col 7 lines 16-21]. Applicant highlights the failed crush test of agglomerates within the claimed ranges, which is used to determine mechanical strength [Wommack et al, Col 10 lines 40-43], suggests a solid product was not achieved. However, it is noted that the feature upon which applicant relies (i.e., mechanical strength) is not recited in the rejected claim. Therefore, the calcium and potassium agglomerates disclosed Example 1 of Wommack et al are in the form of agglomerates, formed in a pelletizer [Col 12, lines 20-25], before .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Desai, Chaudhari, P., Bhavsar, D., & Chavan, R. (2013). Melt granulation: An alternative to traditional granulation techniques. Indian Drugs, 50(03), 03.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        December 7, 2021